Order entered May 28, 2021




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-21-00161-CV

                 IN THE INTEREST OF P.Z.F., A CHILD

              On Appeal from the 305th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. JC-18-00558-X

                                  ORDER

     Before the Court is appellant’s May 26, 2021 motion to extend time for

filing his brief. We GRANT the motion and ORDER the brief be filed no later

than June 14, 2021.    Because this is an accelerated appeal in a parental

termination case, we caution that further extension requests will not be

granted absent exigent circumstances.


                                         /s/   ERIN A. NOWELL
                                               JUSTICE